[Cite as State v. James, 2022-Ohio-4692.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                   CASE NO. 2022-T-0110

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Court of Common Pleas

KEMARI D. JAMES,
                                                 Trial Court No. 2022 CR 00329
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: December 27, 2022
                                    Judgment: Appeal dismissed


Dennis Watkins, Trumbull County Prosecutor, Administration Building, Fourth Floor, 160
High Street, N.W., Warren, OH 44481 (For Plaintiff-Appellee).

Walter T. Madison, 137 South Main Street, Suite 201, Akron, OH 44308 (For Defendant-
Appellant).


MATT LYNCH, J.

        {¶1}     On November 28, 2022, appellant, through counsel, filed a notice of appeal

from the trial court’s October 24, 2022 sentencing entry. A timely notice was due no later

than November 23, 2022, which was not a holiday or weekend.

        {¶2}     The appeal is untimely and is a duplicate filing of a timely appeal filed by

appellant in appellate case no. 2022-T-0107, which is pending with this court.
       {¶3}   “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶4}   This appeal is dismissed, sua sponte, as untimely and as a duplicate

appeal.




JOHN J. EKLUND, P.J.,

MARY JANE TRAPP, J.,

concur.




                                             2

Case No. 2022-T-0110